Citation Nr: 1204027	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-42 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from April 16, 2003 through August 20, 2008 and in excess of 30 percent beginning August 21, 2008, to include entitlement to an extraschedular rating, for service-connected residuals of a left acromioclavicular separation with repair (left shoulder disability).

2.  Entitlement to special month compensation (SMC) based on the need for the regular aid and attendance of another person and/or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.  

This case comes before the Board of Veterans' Appeals (Board) on a timely appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied a rating in excess of 20 percent for the issue on appeal.  A November 2009 rating decision granted a rating of 30 percent for the Veteran's left shoulder disability; the Veteran continued his appeal.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2011, and a copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at his November 2011 hearing that his left shoulder disability is worse than currently evaluated, to include the possibility of an extraschedular rating; and the Board notes that neither a VA compensation and pension examination nor an aid and attendance evaluation has been conducted in approximately four years.  Consequently, the Board agrees with the Veteran's representative that a new examination is needed to determine the current severity of the Veteran's service-connected left should disability and to determine whether there is a need for the assignment of SMC.
VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should inform the Veteran of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).

2.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a left shoulder disability since July 2009, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

3.  The RO will schedule the Veteran for an orthopedic examination to determine the current severity of his service-connected left shoulder disability.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected left shoulder disability.  The examiner should also provide a full description of the effects of the service-connected disability (exclusive of any nonservice-connected disabilities) upon the Veteran's employment and daily life.  Particular emphasis should be placed upon any manifest limitation of activity alleged by the Veteran.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The veteran must also be afforded an aid and attendance/housebound examination to determine the current nature and severity of his disabilities.  The claims files must be made available to the examiner in conjunction with the examination for proper review of the medical history.  Any necessary tests or studies must be conducted, including a visual acuity examination, and all manifestations of current service-connected disability must be described in detail.  The aid and attendance examiner must assess the impact of the veteran's service-connected disabilities on his ability to perform functions of self care, to include his ability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, and to attend to the wants of nature.  The examiner must note whether the veteran has physical or mental incapacity due to service-connected disability that renders him unable to protect himself from hazards or dangers incident to his daily environment.  The examiner must also report whether the veteran is substantially confined to his dwelling and the immediate premises as a result of service-connected disabilities, and if so, whether it is reasonably certain that his disabilities and the resultant confinement will continue throughout his lifetime.  The rationale for all opinions expressed must be explained.  The report prepared must be typed and then associated with the veteran's VA claims folder.   

5.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  The RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

7.  Thereafter, the RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for an evaluation in excess of 20 percent from April 16, 2003 through August 20, 2008 and in excess of 30 percent beginning August 21, 2008, to include whether an extraschedular rating is warranted, for service-connected left shoulder disability and entitlement to SMC based on the need for the regular aid and attendance of another person and/or being housebound.  If it is determined that the Veteran meets the requirements of an extraschedular rating, the case should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1) (2011).  If either of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal and, if applicable, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

